Citation Nr: 9921062	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-01 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the February 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The Board observes that the RO has identified the rating decision 
on appeal as the denial issued in April 1997.  However, the Board 
finds that the veteran completed a substantive appeal of the 
previous February 1996 denial of service connection for 
sinusitis.  In so finding, the Board notes that the veteran filed 
a timely Notice of Disagreement in April 1996, a Statement of the 
Case was issued that same month, and the veteran submitted a 
statement expressing his continued disagreement with the denial 
in May 1996.  The Board views this May 1996 written communication 
as a timely substantive appeal, thus completing an appeal from 
the February 1996 rating decision.


FINDING OF FACT

There is no medical evidence linking the veteran's sinusitis with 
his period of active military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or condition.  38 U.S.C.A. § 1110.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

However, a claimant for VA benefits has the initial burden of 
"submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is "a 
plausible claim, one which is meritorious on its own or capable 
of substantiation." Murphy v. Derwinski 1 Vet App. 78, 81 
(1990).  In order for a service connection claim to be well-
grounded, there must be competent evidence:  i) of current 
disability (a medical diagnosis); ii) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and; iii) of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

Alternatively, a veteran may establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service or 
during an applicable presumption period, and that that same 
condition currently exists.  This evidence must be medical unless 
the condition at issue is of a type for which case law considers 
lay observation sufficient.  If the chronicity provision is not 
applicable, a claim still may be well grounded pursuant to the 
same provision if the evidence shows that the condition was 
observed during service or any applicable presumption period and 
continuity of symptomatology was demonstrated thereafter, and 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The Board stresses here that lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  

In the present case, the Board views VA medical records showing 
treatment for sinusitis in late 1996 as sufficient to meet the 
Caluza requirement of a medical diagnosis of current disability 
for well-grounded purposes.  Moreover, the veteran's assertions 
regarding treatment for sinusitis during service are also 
accepted as competent for well-grounded purposes as showing 
incurrence during service.  Caluza.  In fact, service medical 
records fully substantiate the claimed inservice treatment.  
However, the Board is nevertheless unable to view the veteran's 
claim as well-grounded.  What is lacking is medical evidence of a 
nexus between a current disability and the veteran's service. 

Service medical records show that the veteran complained of sinus 
problems in September and October 1990.  He was assessed with 
allergic rhinitis.  The veteran again received treatment for 
sinusitis in February and April 1991.  The veteran also received 
recurrent treatment for bronchitis, upper respiratory infections, 
and pharyngitis. 

During a VA examination in February 1996, the veteran complained 
of sinusitis and headaches.  Physical examination found ears to 
be normal and a nasal septum deviated to the left, with no polyps 
or purulence in the nose.  The x-ray report showed normal 
paranasal sinuses.  The veteran was diagnosed with deviated nasal 
septum.  VA outpatient records from March 1996 show that the 
veteran presented with complaint of sinus congestion, yellow 
drainage, and pain.  He was assessed with subacute sinusitis.  
The veteran returned in April 1996 with continued complaints of 
congestion.  He was diagnosed with bronchitis with sinusitis.  
The veteran was again treated for sinusitis in September and 
December 1996.

However, there is no medical evidence documenting sinusitis 
between 1991 and 1996.  This lack of medical evidence of a 
continuity of pertinent symptomatology suggests that the 
veteran's sinusitis treated during service resolved.  In fact, 
although service records during the last three years of the 
veteran's service document complaints and treatment for a variety 
of disorders, there is no medical evidence of sinusitis during 
that period.  The Board is thus left with a record which shows 
treatment for sinusitis in 1990 and 1991, but nothing further 
until 1996.  Under the present fact situation, the Board is 
unable to find medical evidence of a nexus or link to service.  
While the Board acknowledges the veteran's belief that the 
inservice episodes of sinusitis and his post-service episodes of 
sinusitis are related, it has not been shown that he is competent 
to render opinions as to medical causation.  Espiritu.  

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in developing 
the facts pertinent to that claim.  See Epps, 126 F.2d at 1468.  
As the Board is not aware of the existence of additional evidence 
that might well ground the veteran's claim, a duty to notify does 
not arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as sufficient to 
inform the veteran of the elements necessary to well ground his 
claim, and as an explanation as to why his current attempt fails.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

